McLennan, P. J. (dissenting):
The trial court, by the order appealed from, has granted a new trial in this action because of two alleged errors committed upon the trial, as specified in the order, as follows:
First. That the court committed an error in charging the jury as requested by defendant’s counsel in the following language: “The jury must be satisfied by a fair preponderance of .evidence outside of the mere happening of the accident as to the negligence of the defendant and must be able to point out the particular negligence with reasonable certainty which caused the accident before they can find for the plaintiff in this case.”
Second. That the court was in error in charging as requested the following: “If George Kelley, the deceased, received' instructions from the foreman McNutt to not fill the tank to* within three feet of the top and that in violation of those instructions he filled it to within eight or ten inches of the top and that was the cause, or contributed to the cause of the accident or the injury, that then the plaintiff cannot recover.”
In order to determine whether the charging of these requests or either of them' was error, it becomes necessary to refer to the facts concerning the accident, causing the decedent’s death. Plaintiff’s intestate, a young man of the age of eighteen years, was injured on the 16th day.of November, 1910, while in the employ of defendant as an acid maker at its sulphite mill at Herring, N. Y. He died as a result of. such injuries on the 29th of November, 1910. The injuries were caused by the fall of a large tank filled with sulphuric acid, weighing over eighty tons, which was supported above the roof of the acid plant by five steel girders, twenty-four feet in length, fifteen inches in depth and having a six-inch face, resting at either end upon the wall of the building which extended about three feet above the roof. There was evidence tending to show that the tank *613fell because the girders, or some of them, which supported it, gave way under the weight of the tank, which at the time was filled to within eight or ten inches of the top. Defendant’s foreman testified that at a time within a month prior to the accident he had instructed the deceased not to fill the tank within three feet of the top. The evidence was such as to warrant the jury in finding that the deceased, part of whose duties it was to fill the acid tank in question, had filled it within eight or ten inches of the top on the morning of the accident, and that thereby some twelve tons additional weight was put into the tank beyond the amount the foreman had directed to be placed in it, and also that this additional weight caused or contributed to the falling of the tank, and that it would not have fallen if the deceased had obeyed the instructions of the foreman not to fill it within three feet of the top. The court, as stated above, charged the jury at the request of defendant that if they found those facts their verdict must be for the defendant. The question is presented whether this was error.
The plaintiff and his son, the deceased, were both employed by the defendant and did the same work, the father having the night shift and the son the day shift. When, either of them left it was his duty to go up to the tank and measure the acid and notify the next acid maker how much acid there was in the tank so he would know what to go by; he would know if it were full or how many batches he could pump up before it would be filled. This was to be noted on the time sheet when he left. When the father left on the morning of the accident he told his son how much acid there was in the tank, that it lacked five feet of being full. He did not make any memorandum of the .amount of acid in the tank, but did leave a memorandum of how much stock had been used and how much was there still to be moved. The only way in which the deceased could ascertain the amount of acid in the tank was by going to the tank upon the roof and making an examination, which he had been accustomed to do. The deceased continued to pump the acid into the tank for two or three hours and then it fell. The only evidence as to instructions given to deceased was that of the foreman, who testified: “I told him not to fill *614the tank within three feet of the top. * "x" * That is all I remember of.” It is claimed by the plaintiff that disobedience of this instruction did not as matter of law constitute contributory negligence on the part of the deceased, because the deceased was not given to understand that filling the tank within three feet of the top would make it liable to fall.
We are cited to the cases of Kellegher v. Forty-second St., etc., R. R. Co. (171 N. Y. 309) and Skaarup v. Stover (56 Hun, 86) as authorities for the proposition that this charge was error:
We think the charge was correct. It is laid down as a rule in the Kellegher Case (supra) that it is not for the court to say whether if the jury believe the facts proven by the plaintiff or defendant, they must find that the accident happened because of the negligence of the plaintiff or the defendant, but that it is for the jury to determine as a question of fact whether the accident happened because of the negligence of the plaintiff or because of negligence of the defendant. In the case at bar the charge of the court went further than did the charge criticized in the Kellegher case. Here the court charged the jury that in order to find that the act of the deceased prevented a recovery by the plaintiff they must find that the act “ was the cause, or contributed to the cause of the accident or the injury.” If the court had merely charged the jury that if they believed that deceased was instructed not to fill the tank within three feet of the top and that disobeying such instruction he filled it to within eight or ten inches of the top, there could be no recovery, it would undoubtedly have been error under the rule laid down in the Kellegher case. For then the jury would have been left to pass only upon the credibility of the witnesses, and would not have reached' the question of whether or not such act of the deceased caused or contributed to the cause of the injury. We think this distinguishes the charge in the case at bar from the one held to be error in the Kellegher case. (Kleiner v. Third Ave. R. R. Co., 162 N. Y. 193.) It is, however, urged further that even if the jury found that the act of the deceased in'this respect did cause or contribute to the cause of the accident, it was for the jury to say whether it was a negligent act, and that the court could not say as matter of *615law that it was a negligent act on the part of the deceased. We think there is no support to this contention. The act of the deceased was voluntary and in violation of express instructions to the contrary. It appeared without contradiction that it was the duty and custom of the deceased- to go to the tank upon the roof to ascertain how nearly full the tank was. We think there can be no doubt but that such act was a negligent act as matter of law. ' Plaintiff urges that it could not be so held without proof that the deceased knew of the danger attendant upon his disobedience of instructions, and that the jury should have been instructed that they must find that deceased knew of such danger in order to make .his act a negligent one. We think this is not so, in view of the fact that he had been expressly forbidden to fill the tank. It was not incumbent upon the defendant to inform him that disobedience to its instructions might result in danger. The deceased had worked in defendant’s plant for about two years, was familiar with the work, and we think, under all the circumstances of the case, the court was right in charging the jury that if they found that the accident was caused wholly or in part by the act of the deceased done in violation of instructions of the defendant, it constituted contributory negligence as a matter of law. In the SJcaarup case it appeared that the deceased, a boy of fourteen years of age, was put to work with another boy sawing a log which was liable to roll down and cause injury to the boy on the down-hill side, without any warning except an instruction to the deceased boy to stay on the upper side. While it was held in that case that it was for the jury to determine whether the master had in this respect discharged his duty to the boy, it is further to be said that it did not appear in that case that the boys had ever done such work previously, and it appeared that the accident happened while sawing the first log they were set to work upon. We think that case is distinguished in that respect from the case at bar.
Tn any event, we are of the opinion that where a master has given to the servant instructions not to do a certain thing in connection, with .his work, and the servant disobeys that instruction, and such disobedient act causes or contributes to the cause of his injury, he is guilty of contributory negligence *616as matter of law. ■ If, for instance, a farmer directs his hired man not to carry more than one ton in a certain wagon, and the hired man violates such order and loads the wagon with two tons and the wagon from overloading breaks down, causing injury to the hired man, his own act is the cause of the injury, and he must be held to be guilty of contributory negligence as matter of law. It is not necessary that the servant be warned of the danger which might result from disobedience, nor that the master should be aware of any likelihood of injury to result from such disobedience. The master may have given the instructions for some other reason than to prevent possible- injury to the servant, but we think the reason for giving the instruction is immaterial. It is sufficient that the warning if obeyed would have prevented injury.
We also think the court was right in charging the jury that they must be satisfied as to defendant’s negligence outside of the mere happening of the accident. The doctrine of res ipsa loquitur has no application to this case. It'was incumbent upon the plaintiff to prove, not only that the tank fell and caused injury to the deceased, but also that there was lack of reasonable care on the part of the defendant from which they might find that the tank fell. We think also the burden was upon the plaintiff to point out with reasonable certainty the-particular negligence which caused the accident. This did not mean that the plaintiff must furnish proof which should be absolutely convincing to the jury that the accident was the result of any particular defect, but only such as would enable the jury to find with reasonable certainty that the defendant had in. some one manner been negligent.
This leads to the conclusion that the order appealed from should be reversed. The trial court refused to disturb the verdict on the weight of the evidence or upon any of the other grounds upon which the motion was made, and we, therefore, should reinstate the verdict of the jury.
The order appealed from should be reversed, with costs, and the verdict of the jury reinstated.
Lambert, J., concurred.
Order affirmed, with costs. .